DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 5/31/22.  Claims 1, 19, and 20 have been amended.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-18 are directed to a method (i.e., a process) and Claim 19 is directed to a system (i.e., a machine). Claim 20 is directed to a computer program product (i.e., a machine).
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
1. A method of dynamically generating medical queries, the method comprising: applying a first clustering algorithm to a set of known medical queries to thereby group the set of known medical queries into categories of medical queries, each of the set of known medical queries being a prompt for input of medical data; applying a second clustering algorithm to a set of known medical documents to thereby group medical information extracted from the set of known medical documents into categories of medical information, the categories of medical information including demographic information, symptoms, diagnosis information, prescription information, and/or procedure information; generating a bipartite graph between the categories of medical information and categories of medical queries based on results from the first clustering algorithm and results from the second clustering algorithm, wherein each of the categories of medical queries is connected to at least one category of medical information and each category of medical information is connected to at least one category of medical queries; selecting a first query from the set of known medical queries, the first query prompting a user for input of medical data; receiving a user input to the first query; determining a first set of candidate diagnoses based on the user input and the bipartite graph; classifying remaining queries in the set of known medical queries to determine a ranking of the remaining queries based on the first set of candidate diagnoses and whether the remaining queries can be answered by the user; selecting one or more additional queries from the ranked remaining queries, the one or more additional queries prompting a user for input of additional medical data, thereby creating a dynamic questionnaire; and determining a second set of candidate diagnoses based on the additional medical data, wherein the second set of candidate diagnoses is a subset of the first set of candidate diagnoses.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because applying clustering algorithms to queries/documents, generating a graph, selecting queries and thereby creating a dynamic questionnaire, receiving a user input, determining diagnoses, and classifying queries, can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  For example, a human can draw the bipartite graph on paper and create a questionnaire using pen and paper.
Accordingly, the claim recites at least one abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
The limitations of claims 19 and 20, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting a computing node, a computer readable storage medium, a processor, and a computer program product to perform the limitations, nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the computing node, computer readable storage medium, processor, and computer program product are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of applying algorithms, inputting data, generating a graph, selecting data, receiving user input, determining data, and classifying data) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Their collective functions merely provide conventional computer implementation. 
Claims 2-18 are ultimately dependent from Claim(s) 1 and include all the limitations of Claim(s) 1. Therefore, claim(s) 2-18 recite the same abstract idea. Claims 2-18 describe further limitations regarding prompting a user for medical information, wherein the set of known medical queries comprises questions previously asked by a healthcare professional, reassigning at least one patient symptom, wherein the set of known medical documents are anonymized medical records, annotating documents, separating the description of findings, wherein the plurality of generated queries are automatically/manually generated, a textual similarity method, providing the user with a set of recommended answers, determine a data sufficiency factor, stopping selecting one or more additional queries when the data sufficiency factor is above a threshold, providing the user with a set of questions to ask a healthcare professional, and generating a partial medical record. These are all just further describing the abstract idea recited in claim 1, without adding significantly more.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly added recitation of "determining a first set of candidate diagnoses based on the user input and the bipartite graph" within claims 1, 19, and 20 appears to constitute new matter. 
In particular, Applicant does not point to, nor was the Examiner able to find support for this newly added language within the specification as originally filed.  As such, Applicant is respectfully requested to clarify the above issues and to specifically point out support for the newly added limitations in the originally filed specification and claims. 
Applicant is required to cancel the new matter in the reply to this Office Action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 19, and 20 recite “…the first query prompting a user for input of medical data.” It is unclear if the “input of medical data” recited here is the same as the “input of medical data” recited in the newly added “…each of the set of known medical queries being a prompt for input of medical data” limitation. 
Claims 1, 19, and 20 recite “…each of the set of known medical queries being a prompt for input of medical data.” The claims only recite one set of known medical queries. The newly added “…each of the set…” language implies that there is more than one set and makes the claim unclear.
Claims 1, 19, and 20 recite “the categories of medical information including demographic information, symptoms, diagnosis information, prescription information, and/or procedure information.” The “and/or” language makes the claim unclear because it implies that there may only be one category, which is inconsistent with the plural “categories” language.
Claims 2-18 incorporate the deficiencies of claim 1, through dependency, and are therefore also rejected.

Response to Arguments
Applicant's arguments filed 5/31/22 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 5/31/22.
(1) Applicant requests that the rejection under 35 U.S.C. 101 be withdrawn.

(A) As per the first argument, see 101 rejection above. Furthermore, note that there is no technology (e.g., computer components) recited in claim 1. The limitations constitute “a mental process” because applying clustering algorithms to queries/documents, generating a graph, selecting queries and thereby creating a dynamic questionnaire, receiving a user input, determining diagnoses, and classifying queries, can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  For example, a human can draw the bipartite graph on paper and create a questionnaire using pen and paper. Please note limitations that are indicative of an inventive concept (aka “significantly more”):
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Adding a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).
Limitations that are not indicative of an inventive concept (aka “significantly more”):
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer Memo.
The computer components of claims 19 and 20 are recited at a high level of generality and perform the basic functions of a computer (in this case, applying algorithms, inputting data, generating a graph, selecting data, receiving user input, determining data, and classifying data) that would be needed to apply the abstract idea via computer. Merely using generic computer components to perform the above identified basic computer functions to practice or apply the judicial exception does not constitute a meaningful limitation that would amount to significantly more than the judicial exception, even though such operations could be performed faster than without a computer.
Furthermore, when identifying abstract ideas, applicants should keep in mind that judicial exceptions need not be old or long‐prevalent, and that even newly discovered judicial exceptions are still exceptions, despite their novelty. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were “‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection.” The Supreme Court’s cited rationale for considering even “just discovered” judicial exceptions as exceptions stems from the concern that “without this exception, there would be considerable danger that the grant of patents would ‘tie up’ the use of such tools and thereby ‘inhibit future innovation premised upon them.’” The Federal Circuit has also applied this principle, for example, when holding the concept of using advertising as an exchange or currency abstract in Ultramercial, despite the patentee’s arguments that the concept was “new.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686